Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14, 16, 20, 21 and 24-26 are currently pending in the instant application.  Applicants have amended claims 5, 9-13, 16, 21, 24 and 26 and canceled claims 15, 17-19, 22, 23 and 27 in an amendment filed on December 9, 2021.  Claims 1-14, 16, 20, 21 and 24-26 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2019/052913, filed on September 25, 2019 which claims benefit of US Provisional Applications 62/736, 281, filed on September 25, 2018 and 62/736,280, filed on September 25, 2018. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-14, 16, 21, 24, 25,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moradei, et al. (WO 2007/118137) or Moradei, et al. (US 7,868,205 B2) or Shearstone, et al. (WO 2016/057779 A2 or US 2016/0137630 A1) or Van Duzer, et al. (WO 2017/136451 A1) or Van Duzer, et al. (US 2014/0128391 A1 or US 9145412) or Van Duzer. The instant invention claims a product with the formula 

    PNG
    media_image1.png
    213
    258
    media_image1.png
    Greyscale
wherein 

    PNG
    media_image2.png
    154
    684
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    215
    259
    media_image3.png
    Greyscale
wherein

    PNG
    media_image4.png
    231
    692
    media_image4.png
    Greyscale

or


    PNG
    media_image5.png
    194
    308
    media_image5.png
    Greyscale
 wherein

    PNG
    media_image6.png
    381
    655
    media_image6.png
    Greyscale
. 
 The Moradei, et al. reference teaches benzamide derivatives such as 
    PNG
    media_image7.png
    125
    297
    media_image7.png
    Greyscale
N-(2-amino-5-(thiophen-2-yl)phenyl)quinolone-3-carboxamide wherein in the compound of formula III wherein X is N; Y is CH; n is 0; R1 is NH2 and R2 is thienyl (See paragraph 0381, page 60) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Moradei, et al. reference teaches benzamide derivatives such as 
    PNG
    media_image8.png
    173
    250
    media_image8.png
    Greyscale
N-(2-amino-5-(thiophen-2-yl)phenyl)-1H-benzo[d]imidazole-5-carboxamide wherein in the compound of formula II wherein R1 is thienyl; R4 is H; R2 is H and R3 is absent (See columns 277-278, page 258d) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Shearstone, et al. reference teaches benzamide derivatives such as 
    PNG
    media_image9.png
    203
    212
    media_image9.png
    Greyscale
 wherein in the compound of formula I, R1 is phenyl; R2 is –CH2CH2morpholinyl; R3 is H; R4 is H (See page 33) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Van Duzer, et al. reference teaches benzamide derivatives such as 
    PNG
    media_image10.png
    183
    299
    media_image10.png
    Greyscale
 wherein in the compound of formula III wherein X is CH; Y is N; n is 1; R3 is piperidinyl; R1 is NH2 and R2 is phenyl (See Table 1, page 13, compound 1) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Van Duzer, et al. reference (US 2014/0128391) teaches benzamide derivatives such as 
    PNG
    media_image11.png
    181
    316
    media_image11.png
    Greyscale
 wherein in the compound of formula III wherein X is CH; Y is N; n is 2; one of R3 is cyclopropyl; the other R3 is –N(CH3)-CH2CH2OCH3; R1 is NH2 and R2 is phenyl (See Table 1, page 9) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 6, 7 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,774,056.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a compound of the formula III

    PNG
    media_image12.png
    649
    640
    media_image12.png
    Greyscale
 

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a compound of the formula 

    PNG
    media_image13.png
    428
    346
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    54
    147
    media_image14.png
    Greyscale

Claim 3 claims 

    PNG
    media_image15.png
    280
    411
    media_image15.png
    Greyscale
.
Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a broader scope wherein R2 can be any heteroaryl group whereas the issued patent’s claimed compounds have R2 as furanyl group.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-4.  The scope of the compounds in the patented claims 1-4 and the scope of the claims 6, 7 and 9 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 6, 7 and 9.  As a result, the claims are rejected under obviousness-type double patenting.


Claims 1, 2, 5, 11-14, 20, 21 and 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,421,212.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a compound of the formula I

    PNG
    media_image16.png
    211
    254
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    210
    653
    media_image17.png
    Greyscale
 

    PNG
    media_image18.png
    288
    698
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    132
    699
    media_image19.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image20.png
    75
    358
    media_image20.png
    Greyscale

Various compounds which include the following compound 

    PNG
    media_image21.png
    291
    330
    media_image21.png
    Greyscale
.
Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a broader scope wherein R1 can be any aryl group whereas the issued patent’s claimed compound is the compound 
    PNG
    media_image21.png
    291
    330
    media_image21.png
    Greyscale
.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-8.  The scope of the compound 
    PNG
    media_image21.png
    291
    330
    media_image21.png
    Greyscale
 in the patented claims 1-8 and the scope of the claims 1, 2, 5, 11-14, 20, 21 and 24-26 of the instant application overlap and include patented subject matter in the instant claims.  The issued patent’s compound is found in the instant claim 5.  Therefore, one of ordinary skill in the art would be .

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 10 recites a compound 
    PNG
    media_image22.png
    179
    233
    media_image22.png
    Greyscale
which is dependent on claim 6 but this compound does not fit within the scope of the compound of formula III 
    PNG
    media_image23.png
    199
    257
    media_image23.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to delete this compound in claim 10 to overcome the rejection.

IV.	Objections

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  claims 5 and 10 do not have the term “and” in between in the last two structures listed in the claim.  Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626